Citation Nr: 0606464	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to June 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years thereafter, nor is hepatitis C 
otherwise related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
December 2001 and October 2002 VCAA letters, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the October 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  The Board further finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the December 2001 and October 2002 VCAA letters, the RO 
informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA and non-VA medical records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service medical records are negative for any treatment of 
hepatitis C.  A January 1970 entry showed that the veteran 
was treated with penicillin for burning, discharge and had 
some dysuria.  On his June 1971 report of medical history the 
veteran indicated that he had VD-syphilis, gonorrhea, etc.  
Although there does not appear to be a separation examination 
of record, there is no evidence that he had hepatitis C in 
service.  

A December 1993 private medical record revealed that the 
veteran had syphilis.  Medical records from the Texas 
Department of Criminal Justice from the 1990s to the 2000s 
showed the veteran was seen for hepatitis C.  The earliest 
evidence of a hepatitis virus was in 1994.  

The veteran in a September 2002 statement seemed to indicate 
that he was never examined by the VA in June 2002, however 
the record includes a June 2002 VA examination with the 
veteran's name and Social Security number.  The medical 
history reported during the examination is consistent with 
other evidence of record.  The examination showed that the 
veteran claimed that his hepatitis C was due to high sexual 
activity in service.  The examiner had access to the claims 
folder and opined that there were hepatitis C antibodies 
detected in 1994 and documented 18 years after the veteran's 
discharge from service.  The examiner stated that it was not 
known how it could be determined that the veteran was exposed 
to hepatitis C during his limited time in service from 1969 
to 1976.  The examiner commented that if the veteran was 
treated for syphilis after service, it can be assumed that he 
was participating in higher group activity.  The examiner 
concluded that the case could not be solved without 
sufficient updated documentation.  

The veteran underwent a VA examination in April 2004.  The 
claims folder was not available for review, nevertheless the 
veteran has not been prejudiced by this as he was afforded a 
thorough and adequate examination.  In reporting the 
veteran's medical history as apparently presented by the 
veteran, the examiner noted that the veteran in 1993 was 
found to be positive for hepatitis C.  The veteran asserted 
that in service he used oral drugs but the IV drug use 
commenced after separation from service.  He had no history 
of blood transfusion, organ transplantation, high-risk sexual 
activity, occupational exposure, tattooing or body piercing.  
The veteran reported that at one time he had multiple sexual 
partners and was treated for gonorrhea on active duty.  The 
diagnosis during the April 2004 VA examination was history of 
chronic hepatitis C.  

VA medical records from October 2004 to March 2005 reflected 
the veteran's continued treatment for hepatitis C.  A January 
2005 entry showed that the veteran reported the following 
risks for his hepatitis C:  past history of 
injection/snorting/smoking heroine and cocaine, starting in 
1975, and last use in 1992, other risk was unprotected sex; 
there was no previous medical history of blood transfusion or 
tattoos.  

The veteran in July 2001 and December 2002 argued that his 
hepatitis C is related to service because while in Korea he 
had high risk sexual activity and was exposed to herbicides.  
As for the former, service medical records showed that the 
veteran in June 1971 reported having a venereal disease.  He 
was treated in 1970 for burning and dysuria, but service 
medical records do not reflect actual medical treatment for 
venereal disease.  The earliest record manifesting this is 
from 1993, around 17 years after the veteran's separation 
from service.  The earliest evidence of a hepatitis C virus 
also was in the early 1990s.  Regardless of whether the 
veteran was exposed to herbicides in service, his argument is 
without merit as hepatitis C is not one of the presumptive 
disorders associated with exposure to herbicide agents listed 
under 38 C.F.R. § 3.309(e).  As already mentioned, the first 
evidence of the veteran's hepatitis C was many years after 
service.  Although a January 2005 VA medical record showed 
that the veteran reported injecting drugs from 1975 to 1992, 
it is noted that service connection cannot be granted for 
substance abuse pursuant to the provisions that prohibit 
service connection for willful misconduct, which includes the 
abuse of alcohol and drugs.  38 C.F.R. § 3.301(b)(c).

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
hepatitis C is related to service.  There is no indication 
that the veteran received treatment for hepatitis C during 
service, and there is nothing in the service medical records 
suggesting that there was hepatitis C.  Furthermore, post 
service medical records do not relate the veteran's hepatitis 
C to service.  The Board is led to the conclusion that there 
is a preponderance of evidence against a finding that the 
veteran has hepatitis C related to service.  

ORDER

The appeal is denied.  


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


